EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Alexandra S. Anoff on September 6, 2022.

The application has been amended as follows: 
	2.1. In claim 1:
	        a) line 3, the phrase “solid, of one or more isethionate surfactants” has been replaced with --solid structure, of an isethionate surfactant--
                      b) line 7, the phrase “solid, of one or more non-sulfate anionic surfactants” has been replaced with --solid structure, of a non-sulfate anionic surfactant--
                      c) line 8, “lauryl” before “sulfosuccinate” has been replaced with --laureth--
(support is found in Table 1 on page 4 and Examples 17 and 19, pages 26-27 of the specification)
	        d) line 10, --porous dissolvable-- has been added before “solid”
                     e) line 18 (last line), the period “.”  after “0.20 g/cm3” has been replaced with 
--; and-- 


                     f)  after line 18 (last line), the following has been added:
                         --wherein said porous dissolvable solid structure has a strain at break of 20 mm
                          or more.--
     (support is found in original claim 2).
	2.2. Claim 2 has been canceled.
	2.3. In claim 3:
	        a) line 2, “level of” before “isethionate” has been deleted
                     b) line 2, --from-- has been added before “about 22%”
                     c) line 3, --structure-- has been added after “solid” 
                     d) line 3, “level of” before “non-sulfate” has been deleted
	        e) line 5, --structure-- has been added after “solid”.
	2.4. In claim 4:
                     a) line 2, the phrase “level of isethionate is” has been replaced with
--isethionate surfactant is from--
                      b) line 3, the phrase “solid; the level of” has been replaced with
--solid structure; and the--
	         c) line 4, , --structure-- has been added after “solid”.
	2.5. In claim 5:
                      a) line 2,  the phrase “level of isethionate is” has been replaced with
--isethionate surfactant is from--
                      b) line 3, the phrase “solid; the level of” has been replaced with
--solid structure; the--
                       c) line 4, , --structure-- has been added after “solid”
                       d) line 4, “level of” has been deleted
                       e) line 6, --structure-- has been added after “solid”.
	2.6. In claim 6, line 2, “comprises” has been replaced with --surfactant is--.
	2.7. In claim 7, line 2, “comprises” has been replaced with --surfactant is--.
	2.8. In claim 8:
                     a) line 2, the phrase “level of isethionate is” has been replaced with
--isethionate surfactant is from--
	        b) line 3, --structure-- has been added after “solid”
                     c) line 3, “level of” before “non-sulfate” has been deleted
	        d) line 4, --structure-- has been added after “solid”.
	2.9.  In claim 9: 
                     a) line 2, the phrase “level of isethionate is” has been replaced with
--isethionate surfactant is from--
	        b) line 3, --structure-- has been added after “solid”
                     c) line 3, “level of” before “non-sulfate” has been deleted
	        d) line 4, --structure-- has been added after “solid”.
	2.10.  In claim 10, line 2, “comprises” has been replaced with --surfactant is--.
	2.11.  In claim 11, line 2, “comprises” has been replaced with --surfactant is--.
	2.12. In claim 13, line 3, --solid--has been added before “structure”.
	2.13. In claim 17:
                       a) line 2 “one or more” has been deleted
                       b) line 4, “laureth” has been replaced with --lauryl--
    (support is found on page 11, line 33 of the specification)
	2.14. In claim 18, line 2, “one or more” has been deleted.
              2.15. In claim 19, line 2, “one or more” has been deleted. 
               2.16. In the Abstract of the Disclosure, line 1 of the paragraph, “an” before “non-sulfate” has been replaced with --a--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
	The objection to claim 1 for minor informality; the rejection of claim 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph; and the rejection of claim 14 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph are withdrawn in view of Applicant’s amendment. 
	The claims in their present amended forms have overcome  the obviousness rejection based upon the primary reference to Glenn, Jr. because Applicant has shown in Table 1 and Examples 13-24, page 4 and pages 26-28 of the specification, that porous dissolvable solid structures comprising the recited isethionate surfactant(s), the recited non-sulfate anionic surfactant(s), and lauramidopropyl betaine in their respective proportions as those recited in claim 1 (see Examples 13, 15-19) provide porous dissolvable solid structures having strain at break of 20 mm or more, which signify adequate processability,  when compared to similar surfactants whose proportions are outside the scope of the present claims (see Examples 14, 20-24).    
	Accordingly, the subject matter, as a whole, would not have been obvious to one of ordinary skill in the detergent art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                     /LORNA M DOUYON/                                                                                     Primary Examiner, Art Unit 1761